DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 9/23/2020.
Claim(s) 1-17 has/have been cancelled.
Claims(s) 18-34 has/have been added. 
Claims(s) 18-34 is/are currently pending.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement(s) (IDS(s)) submitted on 3/10/2020, 4/3/2020 and 9/23/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the Examiner.


Drawings
The drawings were received on 12/13/2019.  These drawings are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 25 is objected to because of the following informalities:  claim 25, last line, includes two periods “..”, which is considered as improper grammar.  The Examiner suggests changing to one period “.”.  Appropriate correction is required.

Examiner’s Comments Regarding Subject Matter Eligibility
The abstract ideas of “determining, based on the first report, that there is interference occurring to the first beam of the first cell or the second beam of the second cell” as noted in claim 1 and “determine based on the first report, that there is interference occurring to the first beam of the first cell or the second beam of the second cell” as noted in claim 28 are considered as integrated into a practical application and therefore the claims are considered as eligible subject matter under 35 U.S.C. 101.
The potential abstract idea as noted by “detecting that a condition...” as noted in claim 25 is considered as not capable of being performed in the human mind and the claim is therefor considered as eligible subject matter under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18, 19, 22, 23, 24, 28, 29, 32, 33 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. US 20180176710 in view of Huang WO 2017080332 (citations are from English translation) and in further view of Park et al. US 20190132778 and Niu et al. US 20130343241 and Choi et al. US 20120083282.

As to claim 18:
Jang et al. discloses:
A communication method, comprising:
sending first information to a terminal, wherein the first information comprises quality threshold information, and the quality threshold information comprises a first signal quality threshold of a serving cell of the terminal and a second signal quality threshold of a neighboring cell of the serving cell, or..., wherein the serving cell is a first cell, and the neighboring cell of the serving cell is a second cell;
(“As the terminal in the connected mode moves in or out of the cell, it may be necessary to instruct the terminal to transmit and receive to and from another beam/cell/base station. To this end, the base station 2d-03 transmits a measurement configuration indication at operation 2d-15. This measurement configuration indication indicates measurement for neighbor beams at the same TRP (intra-TRP) of the serving beam or the same cell, neighbor beams at a different TRP (inter-TRP) of the same cell, or neighbor beams of a different cell. The measurement configuration indication may include at least one of the following pieces of information. [0164] Measurement report triggering condition: the measurement result of the neighbor cell group is offset better than that of the serving cell group (collective result of neighbor cell is offset better than collective result of serving cell) [0165] OFFSET: the value of the above offset [0166] OFFSET_qb: additional offset due to the difference in number (Thres_qb_diff) between the neighbor cell group and the serving cell group [0167] Thres_qb_diff difference in number between the neighbor cell group and the serving cell group [0168] Thres_Q (qualified beam threshold): the beam whose measurement result 
(“For example, assume that the terminal receives a beam from each base station in FIG. 2D, signal strengths of beam #1 at operation 2d-23, beam #2 at operation 2d-25, beam #3 at operation 2d-27, and beam #4 at operation 2d-29 are 50, 50, 60 and 30, respectively, and Thres_Q is 40. In this case, beam #1 and beam #2 are qualified beams of the serving cell, and beam #3 is a qualified beam of a neighbor 5G NB 2d-05 transmitted at operation 2d-27.”; Jang et al.; 0181)
(where
“terminal” maps to “terminal”,
“the base station 2d-03 transmits a measurement configuration indication at operation 2d-15. ... The measurement configuration indication may include at least one of the following pieces of information...Thres_Q (qualified beam threshold): the beam whose measurement result exceeds this threshold among the beams of the serving cell or neighbor cell becomes a qualified beam.”/”signal strengths” maps to “sending first information to a terminal, wherein the first information comprises quality threshold information, and the quality threshold information comprises a first signal quality threshold of a serving cell of the terminal and a second signal quality threshold of a neighboring cell of the serving cell, or..., wherein the serving cell is a first cell, and the neighboring cell of the serving cell is a second cell”, where “measurement configuration indication” maps to “first information”, “Thres_Q”/”signal strengths” maps to “quality threshold information”, “Thres_Q...serving cell” maps to “first signal quality threshold of a serving cell”, “Thres_Q...neighboring cell” maps to “second signal quality threshold of a neighboring cell of the serving cell”, “serving cell” maps to “the serving cell is a first cell”, and “neighboring cell” maps to “the neighboring cell of the serving cell is a second cell” and “signal strengths” maps to “quality”)

receiving a first report from the terminal, wherein the first report comprises ...and beam identifier information, the beam identifier information comprises identifier information of a first beam of the first cell or identifier information of a second beam of the second cell, and..., wherein signal quality of the first beam is greater than or equal to the first signal quality threshold of the serving cell, and signal quality of the second beam is greater than or equal to the second signal quality threshold of the neighboring cell, or...;
(“If the measurement results satisfy the measurement report triggering condition described above, the terminal transmits a corresponding measurement report to the base station at operation 2d-31. Here, the RRC layer MeasurementReport message may be used. This message may include the following information. [0183] Measurement results for the serving cell [0184] The value of Ms (i.e., sum/average/weighted average for qualified beams of serving 
 (where
“terminal transmits a corresponding measurement report to the base station” maps to “receiving a first report from the terminal”, where “measurement report” maps to “first report”, “transmits” maps to “receiving”
“message may include the following information. [0183] Measurement results for the serving cell [0184] ... Identifiers and measurement values of beams... Identifiers and measurement values of beams satisfying Thres_MR among the measured beams of corresponding neighbor cell” maps to “the first report comprises ...and beam identifier information”, “serving cell...Identifiers and measurement values of beams...Identifers and measurement values of beams...neighbor cell” maps to “beam identifier information”, “beams” includes “first beam”, “serving cell” maps to “first cell”, “serving cell...Identifiers and measurement values of beams” maps to “identifier information of a first beam”, “Identifiers and measurement values...of corresponding neighbor cell” maps to “identifier information of a second beam of the second cell”, where “neighbor cell” maps to “second cell”
“Thres_Q (qualified beam threshold): the beam whose measurement result exceeds this threshold among the beams of the serving cell or neighbor cell becomes a qualified beam.”/”signal strengths of beam #1 at operation 2d-23, beam #2 at operation 2d-25, beam #3 at operation 2d-27, and beam #4 at operation 2d-29 are 50, 50, 60 and 30, respectively, and Thres_Q is 40. In this case, beam #1 and beam #2 are qualified beams of the serving cell, and beam #3 is a qualified beam of a neighbor 5G NB 2d-05 transmitted at operation 2d-27”  maps to “wherein signal quality of the first beam is greater than or equal to the first signal quality threshold of the serving cell, and signal quality of the second beam is greater than or equal to the second signal quality threshold of the neighboring cell”, where “exceeds” maps to “greater than”

Jang et al. teaches a terminal receiving beam quality threshold information for a serving and neighboring cell and using the threshold information to determine to communicate a measurement result.

Jang et al. as described above does not explicitly teach:
[sending]...the quality threshold information comprises a difference threshold of a difference between signal quality of a beam of the serving cell and signal quality of a beam of the neighboring cell
an absolute value of a difference between the signal quality of the first beam and the signal quality of the second beam is less than or equal to the difference threshold
cell identifier information... the cell identifier information comprises identifier information of a cell corresponding to a beam identified by the beam identifier information
determining, based on the first report, that there is interference occurring to the first beam of the first cell or the second beam of the second cell; and
performing beam adjustment to the first beam or the second beam to mitigate the interference.

However, Huang further teaches a difference capability which includes:
an absolute value of a difference between the signal quality of the first beam and the signal quality of the second beam is less than or equal to the difference threshold
(“The target UE measures the RSRQ of the received pencil beam A and measures the RSRQ of the received beam transmitted by the base station B. After comparing the measured results, the target UE obtains that the difference between the RSRQ of the pencil beam A and the RSRQ of the beam transmitted by the base station B is smaller than the second threshold, and the target UE determines that the beam transmitted by the base station B causes a large interference to the pencil beam A. . The target UE then sends a third message to the base station B, where the third message is used for the target UE to perform 
After receiving the third message, the base station B performs beam training with the target UE. The target UE determines, by the beam training, that the target UE receives the pencil beam B sent by the base station B. Then, the target UE sends a fourth message to the base station A, where the fourth message includes the identification information of the base station B and the identification information of the pencil beam B. After receiving the fourth message, the base station A can confirm that the pencil beam B sent by the base station B causes interference to the target UE, and then the base station A sends a fifth message to the base station B, where the fifth message includes the time-frequency resource used by the pencil beam A. . After receiving the fifth message, the base station B does not use the time-frequency resource used by the pencil beam A on the pencil beam B. This achieves the transmission cooperation between the base station A and the base station B.”; Huang et al.; p.16, bottom of page)
(where
“the difference between the RSRQ of the pencil beam A and the RSRQ of the beam transmitted by the base station B is smaller than the second threshold” maps to “an absolute value of a difference between the signal quality of the first beam and the signal quality of the second beam is less than or equal to the difference threshold”, where “difference” maps to “difference”, “smaller” maps to “less”

determining, based on the first report, that there is interference occurring to the first beam of the first cell or the second beam of the second cell; and
(where
“the target UE obtains that the difference between the RSRQ of the pencil beam A and the RSRQ of the beam transmitted by the base station B is smaller than the second threshold, and the target UE determines that the beam transmitted by the base station B causes a large interference to the pencil beam A” maps to “determining, based on the first report, that there is interference occurring to the first beam of the first cell or the second beam of the second cell; and”, where “determines...large interference” maps to “determining...interference occurring”

performing beam adjustment to the first beam or the second beam to mitigate the interference.
(where
“After receiving the fifth message, the base station B does not use the time-frequency resource used by the pencil beam A on the pencil beam B. This achieves the transmission cooperation between the base station A and the base station B”/”the target UE determines that the beam transmitted by the base station B causes a large interference to the pencil beam A” maps to “performing beam adjustment to the first beam or the second beam to mitigate the interference”, where “does not use...used by the pencil beam A” maps to “performing beam adjustment”, “transmission cooperation” is considered as performing “mitigate” of the “large interference”

Huang teaches beam cooperation based a difference of quality measurements.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the difference capability of Huang into Jang et al. By modifying the processing of Jang et al. to include the difference capability as taught by the processing of Huang, the benefits of reduced handovers (Jang et al.; 0034) with reduced interference (Huang; p.8) are achieved.

However, Park et al. further teaches a cell id/beam id capability which includes:
cell identifier information... the cell identifier information comprises identifier information of a cell corresponding to a beam identified by the beam identifier information
(“In an example, the neighbor information may comprise a first serving cell identifier of the first serving cell and/or one or more beam identifiers of one or more beams of the first serving cell. The neighbor information may further comprise one or more neighboring cell identifiers of one or more neighboring cells of the one or more beams of the first serving cell and/or one or more second 
(“In an example, the second base station may receive one or more elements of the neighbor information from at least one of: one or more wireless devices via one or more radio resource control (RRC) messages (e.g. measurement report message, UE information response message, and/or the like)”; Park et al.; 0305)
		(where
	“first serving cell identifier”/”neighboring cell identifiers” maps to “cell identifier information”,
	“a first serving cell identifier of the first serving cell and... one or more beam identifiers of one or more beams of the first serving cell... neighbor information may further comprise one or more neighboring cell identifiers of one or more neighboring cells of the one or more beams of the first serving cell and...one or more second beam identifiers of one or more second beams of the one or more neighboring cells” maps to “the cell identifier information comprises identifier information of a cell corresponding to a beam identified by the beam identifier information”, where “beam identifier...first serving cell”/”second beam identifier...neighboring cells” maps to “cell corresponding to a beam identified by the beam identifier information”

Park et al. teaches providing information related to beam identifiers associated with cell identifiers.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the cell id/beam id capability of Park et al. into Jang et al. By modifying communication of Jang et al. to include the cell id/beam id capability as taught by the messaging of Park et al., the benefits of improved reliability (Park et al.; 0160) are achieved.

However, Niu et al. further teaches an offset capability which includes:
[sending]...the quality threshold information comprises a difference threshold of a difference between signal quality of a beam of the serving cell and signal quality of a beam of the neighboring cell
(“The serving node or the receiving mobile device can use at least one measurement report trigger event. In LTE, a measurement report trigger event can include event A1-A5. Event A1 can occur when the serving node becomes better than a threshold. A threshold can be defined within a reportConfigEUTRA within IE ReportConfigEUTRA. The IE ReportConfigEUTRA can specify criteria for triggering of an evolved universal terrestrial radio access (E-UTRA) measurement reporting event. Event A2 can occur when the serving node becomes worse than the threshold. Event A3 can occur when the neighbor node, such as the nearby node, becomes an offset better than a primary cell (PCell), such as a macro cell. The offset may be defined within reportConfigEUTRA.”; Niu et al.; 0038)
(where
“[sending]...the quality threshold information”,
“offset” maps to “difference threshold”,
“primary cell” maps to “serving cell”,
“neighbor node” maps to “neighboring cell”

Niu et al. teaches sending a configuration message with offset information associated with a primary node and a nearby node.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the offset capability of Niu et al. into Jang et al. By modifying the messaging of Jang et al. to include the offset capability as taught by the messaging capability as taught by Niu et al., the benefits of improved efficiency (Niu et al.; 0018) are achieved.

However, Choi et al. further teaches a beamforming coordination capability which includes:
determining, based on the first report, that there is interference occurring to the first beam of the first cell or the second beam of the second cell; and
(“When a magnitude of a second interference from the macro base station to the micro terminal exceeds a predetermined second threshold value and a magnitude of a third interference from the other micro base station to the micro terminal exceeds a predetermined third threshold value, the method may further 
 (where
“magnitude of a second interference from the macro base station to the micro terminal exceeds a predetermined second threshold value and a magnitude of a third interference from the other micro base station to the micro terminal exceeds a predetermined third threshold value, the method may further include receiving, at the macro base station, a message requesting a hierarchical coordinated beamforming” maps to “determining, based on the first report, that there is interference occurring to the first beam of the first cell or the second beam of the second cell; and”

performing beam adjustment to the first beam or the second beam to mitigate the interference.
(“According to an embodiment, by performing a different interference control scheme based on various interference cases occurring among a macro base station, a micro base station, and the other micro base station in a hierarchical cellular network, interference between a macro cell and a micro cell, and between a micro cell and a micro cell may be reduced, and a transfer rate in each cell may be enhanced.”; Choi et al.; 0022)
(“In still another aspect, a communication method of controlling interference between at least one of a macro base station, a macro terminal, a micro base station, a micro terminal and at least one other micro base station in a hierarchical cellular network, the method including measuring an amount of interference between the at least one of the macro base station, the macro terminal, the micro base station, the micro terminal and the other micro base station, comparing the amount of interference with a predetermined threshold value, and depending on whether the amount of interference between the at least one of the macro base station, the macro terminal, the micro base station, the micro terminal and the other micro base station exceeds or is less than the predetermined threshold value, applying an interference control scheme to reduce interference between the at least one of the macro base station, the macro terminal, the micro base station, the micro terminal and the other micro base station.”; Choi et al.; 0024)

(where
“message requesting a hierarchical coordinated beamforming”/”interference...reduced” maps to “performing beam adjustment to the first beam or the second beam to mitigate the interference”

Choi et al. teaches requesting beam coordination based on threshold associated with a plurality of base stations.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the beamforming coordination capability of Choi et al. into Jang et al. By modifying the processing of Jang et al. to include the beamforming coordination capability as taught by the processing of Choi et al., the benefits of enhanced transfer rate (Choi et al.; 0022) are achieved.

As to claim 19:
Jang et al. discloses:
wherein the first report further comprises signal quality of the beam identified by the beam identifier information.
(“As the terminal in the connected mode moves in or out of the cell, it may be necessary to instruct the terminal to transmit and receive to and from another beam/cell/base station. To this end, the base station 2d-03 transmits a 
(“For example, assume that the terminal receives a beam from each base station in FIG. 2D, signal strengths of beam #1 at operation 2d-23, beam #2 at operation 2d-25, beam #3 at operation 2d-27, and beam #4 at operation 2d-29 are 50, 50, 60 and 30, respectively, and Thres_Q is 40. In this case, beam #1 

(“the terminal reports the measurement result to the base station. [0328] Event 1: the signal strength/quality of the serving beam or beam group becomes better than a preset threshold”; Jang et al.; 0327-0328)

As to claim 22:
Jang et al. discloses:
wherein performing the beam adjustment comprises:
in response to the beam identifier information comprising the identifier information of the first beam and the identifier information of the second beam, adjusting a first signal transmit parameter of the first beam or a second signal transmit parameter of the second beam based on the first report, wherein the first signal transmit parameter and the second signal transmit parameter each comprise ..., signal transmit angle, or ...
(“In addition, since the beam used in the DSF is a beam used for a terminal connected to the base station, the beam direction can be adjusted more finely according to the position of the terminal for data transmission and reception. To this end, the terminal may report the strength/quality of the signal transmitted through each beam, enabling the base station to make further adjustments. A series of procedures for finely adjusting the beam as described 

As to claim 23:
Jang et al. as described above does not explicitly teach:
in response to the beam identifier information comprising the identifier information of the second beam, the first beam corresponding to a first network device, and the second beam corresponding to a second network device,
sending, by the first network device, a first indication to the second network device, wherein the first indication indicates information about a signal transmit parameter that is of the second beam and that is to be adjusted by the second network device, and the signal transmit parameter comprises a signal transmit power, ..., or a signal transmit time.

However, Park et al. further teaches a cell id/beam id capability which includes:
in response to the beam identifier information comprising the identifier information of the second beam, the first beam corresponding to a first network device, and the second beam corresponding to a second network device,

(“In an example, the second base station may receive one or more elements of the neighbor information from at least one of: one or more wireless devices via one or more radio resource control (RRC) messages (e.g. measurement report message, UE information response message, and/or the like)”; Park et al.; 0305)
		(where
	“first serving cell identifier”/”neighboring cell identifiers” maps to “cell identifier information”,
	“a first serving cell identifier of the first serving cell and... one or more beam identifiers of one or more beams of the first serving cell... neighbor information may further comprise one or more neighboring cell identifiers of one or more neighboring cells of the one or more beams of the first serving cell and...one or more second beam identifiers of one or more second beams of the one or more neighboring cells” maps to “the cell identifier information comprises identifier information of a cell corresponding to a beam identified by the beam identifier information”, where “beam identifier...first serving cell”/”second beam “cell corresponding to a beam identified by the beam identifier information”

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the cell id/beam id capability of Park et al. into Jang et al. By modifying communication of Jang et al. to include the cell id/beam id capability as taught by the messaging of Park et al., the benefits of improved reliability (Park et al.; 0160) are achieved.

However, Choi et al. further teaches a beamforming coordination capability which includes:
sending, by the first network device, a first indication to the second network device, wherein the first indication indicates information about a signal transmit parameter that is of the second beam and that is to be adjusted by the second network device, and the signal transmit parameter comprises a signal transmit power, ..., or a signal transmit time.
(“In FIG. 8B and FIG. 8C, each micro base station may periodically report bottom terminals to the macro base station, enabling the macro base station to dynamically control the silencing section at predetermined intervals.”; Choi et al.; 0155)



As to claim 24:
Jang et al. as described above does not explicitly teach:
wherein the first indication comprises an interference coordination parameter or the first report, and the interference coordination parameter comprises ..., an adjustment step of the signal transmit parameter, or ....

However, Choi et al. further teaches a beamforming coordination capability which includes:
wherein the first indication comprises an interference coordination parameter or the first report, and the interference coordination parameter comprises ..., an adjustment step of the signal transmit parameter, or ....
(“In operation 316 and operation 318, the macro base station 301 may send the message requesting the ranging expansion RE and including the determined final bias value, for example, a ranging expansion message to each of macro terminals and corresponding micro base stations in a cell so that each 

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the beamforming coordination capability of Choi et al. into Jang et al. By modifying the processing of Jang et al. to include the beamforming coordination capability as taught by the processing of Choi et al., the benefits of enhanced transfer rate (Choi et al.; 0022) are achieved.

As to claim 28:
Jang et al. discloses:
A apparatus, comprising:
a non-transitory memory storage comprising instructions; and
one or more processors in communication with the memory storage, wherein the one or more processors execute the instructions to cause the apparatus to:
send first information to a terminal, wherein the first information comprises quality threshold information, and the quality threshold information comprises a first signal quality threshold of a serving cell of the terminal and a second signal quality threshold of a neighboring cell of the serving cell, or..., wherein the serving cell is a first cell, and the neighboring cell of the serving cell is a second cell;


(where
“terminal” maps to “terminal”,
“the base station 2d-03 transmits a measurement configuration indication at operation 2d-15. ... The measurement configuration indication may include at least one of the following pieces of information...Thres_Q (qualified beam threshold): the beam whose measurement result exceeds this threshold among the beams of the serving cell or neighbor cell becomes a qualified beam.”/”signal strengths” maps to “sending first information to a terminal, wherein the first information comprises quality threshold information, and the quality threshold information comprises a first signal quality threshold of a serving cell of the terminal and a second signal quality threshold of a neighboring cell of the serving cell, or..., wherein the serving cell is a first cell, and the neighboring cell of the serving cell is a second cell”, where “measurement configuration indication” maps to “first information”, “Thres_Q”/”signal strengths” maps to “quality threshold information”, “Thres_Q...serving cell” maps to “first signal quality threshold of a serving cell”, “Thres_Q...neighboring cell” maps to “second signal quality threshold of a neighboring cell of the serving cell”, “serving cell” maps to “the serving cell is a first cell”, and “neighboring cell” maps to “the neighboring cell of the serving cell is a second cell” and “signal strengths” maps to “quality”)

receive a first report from the terminal, wherein the first report comprises ...and beam identifier information, the beam identifier information comprises identifier information of a first beam of the first cell or identifier information of a second beam of the second cell, and..., wherein signal quality of the first beam is greater than or equal to the first signal quality threshold of the serving cell, and signal quality of the second beam is greater than or equal to the second signal quality threshold of the neighboring cell, or...;
(“If the measurement results satisfy the measurement report triggering condition described above, the terminal transmits a corresponding measurement report to the base station at operation 2d-31. Here, the RRC layer MeasurementReport message may be used. This message may include the following information. [0183] Measurement results for the serving cell [0184] The value of Ms (i.e., sum/average/weighted average for qualified beams of serving cell) [0185] Identifiers and measurement values of beams satisfying Thres_MR [0186] Up to N results included, where N is set by the measurement configuration of the base station or is a preset value (e.g., 16). [0187] The number of qualified beams of the serving cell [0188] Measurement results for each neighbor cell [0189] The value of Mn (i.e., sum/average/weighted average for qualified beams of corresponding neighbor cell) [0190] Identifiers and measurement values of 
 (where
“terminal transmits a corresponding measurement report to the base station” maps to “receiving a first report from the terminal”, where “measurement report” maps to “first report”, “transmits” maps to “receiving”
“message may include the following information. [0183] Measurement results for the serving cell [0184] ... Identifiers and measurement values of beams... Identifiers and measurement values of beams satisfying Thres_MR among the measured beams of corresponding neighbor cell” maps to “the first report comprises ...and beam identifier information”, “serving cell...Identifiers and measurement values of beams...Identifers and measurement values of beams...neighbor cell” maps to “beam identifier information”, “beams” includes “first beam”, “serving cell” maps to “first cell”, “serving cell...Identifiers and measurement values of beams” maps to “identifier information of a first beam”, “Identifiers and measurement values...of corresponding neighbor cell” maps to “identifier information of a second beam of the second cell”, where “neighbor cell” maps to “second cell”
“Thres_Q (qualified beam threshold): the beam whose measurement result exceeds this threshold among the beams of the serving cell or neighbor cell becomes a qualified beam.”/”signal strengths of beam #1 at operation 2d-23, beam #2 at operation 2d-25, beam #3 at operation 2d-27, and beam #4 at operation 2d-29 are 50, 50, 60 and 30, respectively, and Thres_Q is 40. In this “wherein signal quality of the first beam is greater than or equal to the first signal quality threshold of the serving cell, and signal quality of the second beam is greater than or equal to the second signal quality threshold of the neighboring cell”, where “exceeds” maps to “greater than”

Jang et al. teaches a terminal receiving beam quality threshold information for a serving and neighboring cell and using the threshold information to determine to communicate a measurement result.

Jang et al. as described above does not explicitly teach:
[send]...the quality threshold information comprises a difference threshold of a difference between signal quality of a beam of the serving cell and signal quality of a beam of the neighboring cell
an absolute value of a difference between the signal quality of the first beam and the signal quality of the second beam is less than or equal to the difference threshold
cell identifier information... the cell identifier information comprises identifier information of a cell corresponding to a beam identified by the beam identifier information
determine, based on the first report, that there is interference occurring to the first beam of the first cell or the second beam of the second cell; and
perform beam adjustment to the first beam or the second beam to mitigate the interference.

However, Huang further teaches a difference capability which includes:
an absolute value of a difference between the signal quality of the first beam and the signal quality of the second beam is less than or equal to the difference threshold
(“The target UE measures the RSRQ of the received pencil beam A and measures the RSRQ of the received beam transmitted by the base station B. After comparing the measured results, the target UE obtains that the difference between the RSRQ of the pencil beam A and the RSRQ of the beam transmitted by the base station B is smaller than the second threshold, and the target UE determines that the beam transmitted by the base station B causes a large interference to the pencil beam A. . The target UE then sends a third message to the base station B, where the third message is used for the target UE to perform beam training with the base station B to determine which beam of the base station B the target UE receives.
After receiving the third message, the base station B performs beam training with the target UE. The target UE determines, by the beam training, that the target UE receives the pencil beam B sent by the base station B. Then, the target UE sends a fourth message to the base station A, where the fourth message includes the identification information of the base station B and the identification information of the pencil beam B. After receiving the fourth 
(where
“the difference between the RSRQ of the pencil beam A and the RSRQ of the beam transmitted by the base station B is smaller than the second threshold” maps to “an absolute value of a difference between the signal quality of the first beam and the signal quality of the second beam is less than or equal to the difference threshold”, where “difference” maps to “difference”, “smaller” maps to “less”

determine, based on the first report, that there is interference occurring to the first beam of the first cell or the second beam of the second cell; and
(where
“the target UE obtains that the difference between the RSRQ of the pencil beam A and the RSRQ of the beam transmitted by the base station B is smaller than the second threshold, and the target UE determines that the beam transmitted by the base station B causes a large interference to the pencil beam “determining, based on the first report, that there is interference occurring to the first beam of the first cell or the second beam of the second cell; and”, where “determines...large interference” maps to “determining...interference occurring”

performing beam adjustment to the first beam or the second beam to mitigate the interference.
(where
“After receiving the fifth message, the base station B does not use the time-frequency resource used by the pencil beam A on the pencil beam B. This achieves the transmission cooperation between the base station A and the base station B”/”the target UE determines that the beam transmitted by the base station B causes a large interference to the pencil beam A” maps to “performing beam adjustment to the first beam or the second beam to mitigate the interference”, where “does not use...used by the pencil beam A” maps to “performing beam adjustment”, “transmission cooperation” is considered as performing “mitigate” of the “large interference”

Huang teaches beam cooperation based a difference of quality measurements.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the difference 

However, Park et al. further teaches a cell id/beam id capability which includes:
cell identifier information... the cell identifier information comprises identifier information of a cell corresponding to a beam identified by the beam identifier information
(“In an example, the neighbor information may comprise a first serving cell identifier of the first serving cell and/or one or more beam identifiers of one or more beams of the first serving cell. The neighbor information may further comprise one or more neighboring cell identifiers of one or more neighboring cells of the one or more beams of the first serving cell and/or one or more second beam identifiers of one or more second beams of the one or more neighboring cells.”; Park et al.; 0302)
(“In an example, the second base station may receive one or more elements of the neighbor information from at least one of: one or more wireless devices via one or more radio resource control (RRC) messages (e.g. measurement report message, UE information response message, and/or the like)”; Park et al.; 0305)
		(where
“cell identifier information”,
	“a first serving cell identifier of the first serving cell and... one or more beam identifiers of one or more beams of the first serving cell... neighbor information may further comprise one or more neighboring cell identifiers of one or more neighboring cells of the one or more beams of the first serving cell and...one or more second beam identifiers of one or more second beams of the one or more neighboring cells” maps to “the cell identifier information comprises identifier information of a cell corresponding to a beam identified by the beam identifier information”, where “beam identifier...first serving cell”/”second beam identifier...neighboring cells” maps to “cell corresponding to a beam identified by the beam identifier information”

Park et al. teaches providing information related to beam identifiers associated with cell identifiers.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the cell id/beam id capability of Park et al. into Jang et al. By modifying communication of Jang et al. to include the cell id/beam id capability as taught by the messaging of Park et al., the benefits of improved reliability (Park et al.; 0160) are achieved.

However, Niu et al. further teaches an offset capability which includes:
[send]...the quality threshold information comprises a difference threshold of a difference between signal quality of a beam of the serving cell and signal quality of a beam of the neighboring cell
(“The serving node or the receiving mobile device can use at least one measurement report trigger event. In LTE, a measurement report trigger event can include event A1-A5. Event A1 can occur when the serving node becomes better than a threshold. A threshold can be defined within a reportConfigEUTRA within IE ReportConfigEUTRA. The IE ReportConfigEUTRA can specify criteria for triggering of an evolved universal terrestrial radio access (E-UTRA) measurement reporting event. Event A2 can occur when the serving node becomes worse than the threshold. Event A3 can occur when the neighbor node, such as the nearby node, becomes an offset better than a primary cell (PCell), such as a macro cell. The offset may be defined within reportConfigEUTRA.”; Niu et al.; 0038)
(where
“defined with a reportConfigEUTRA” maps to “[sending]...the quality threshold information”,
“offset” maps to “difference threshold”,
“primary cell” maps to “serving cell”,
“neighbor node” maps to “neighboring cell”

Niu et al. teaches sending a configuration message with offset information associated with a primary node and a nearby node.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the offset capability of Niu et al. into Jang et al. By modifying the messaging of Jang et al. to include the offset capability as taught by the messaging capability as taught by Niu et al., the benefits of improved efficiency (Niu et al.; 0018) are achieved.

However, Choi et al. further teaches a beamforming coordination capability which includes:
determine, based on the first report, that there is interference occurring to the first beam of the first cell or the second beam of the second cell; and
(“When a magnitude of a second interference from the macro base station to the micro terminal exceeds a predetermined second threshold value and a magnitude of a third interference from the other micro base station to the micro terminal exceeds a predetermined third threshold value, the method may further include receiving, at the macro base station, a message requesting a hierarchical coordinated beamforming from the micro base station receiving from the micro terminal, a message reporting that the hierarchical coordinated beamforming is requested, determining a value of a transmission beamforming vector used for the hierarchical coordinated beamforming based on the message requesting the hierarchical coordinated beamforming, transmitting, to each of the micro base station and the other micro base station, a hierarchical coordinated beamforming message including information about at least one of the value of the transmission 
 (where
“magnitude of a second interference from the macro base station to the micro terminal exceeds a predetermined second threshold value and a magnitude of a third interference from the other micro base station to the micro terminal exceeds a predetermined third threshold value, the method may further include receiving, at the macro base station, a message requesting a hierarchical coordinated beamforming” maps to “determining, based on the first report, that there is interference occurring to the first beam of the first cell or the second beam of the second cell; and”

perform beam adjustment to the first beam or the second beam to mitigate the interference.
(“According to an embodiment, by performing a different interference control scheme based on various interference cases occurring among a macro base station, a micro base station, and the other micro base station in a hierarchical cellular network, interference between a macro cell and a micro cell, 
(“In still another aspect, a communication method of controlling interference between at least one of a macro base station, a macro terminal, a micro base station, a micro terminal and at least one other micro base station in a hierarchical cellular network, the method including measuring an amount of interference between the at least one of the macro base station, the macro terminal, the micro base station, the micro terminal and the other micro base station, comparing the amount of interference with a predetermined threshold value, and depending on whether the amount of interference between the at least one of the macro base station, the macro terminal, the micro base station, the micro terminal and the other micro base station exceeds or is less than the predetermined threshold value, applying an interference control scheme to reduce interference between the at least one of the macro base station, the macro terminal, the micro base station, the micro terminal and the other micro base station.”; Choi et al.; 0024)

(where
“message requesting a hierarchical coordinated beamforming”/”interference...reduced” maps to “performing beam adjustment to the first beam or the second beam to mitigate the interference”



Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the beamforming coordination capability of Choi et al. into Jang et al. By modifying the processing of Jang et al. to include the beamforming coordination capability as taught by the processing of Choi et al., the benefits of enhanced transfer rate (Choi et al.; 0022) are achieved.

As to claim 29:
Jang et al. discloses:
wherein the first report further comprises signal quality of the beam identified by the beam identifier information.
(“As the terminal in the connected mode moves in or out of the cell, it may be necessary to instruct the terminal to transmit and receive to and from another beam/cell/base station. To this end, the base station 2d-03 transmits a measurement configuration indication at operation 2d-15. This measurement configuration indication indicates measurement for neighbor beams at the same TRP (intra-TRP) of the serving beam or the same cell, neighbor beams at a different TRP (inter-TRP) of the same cell, or neighbor beams of a different cell. The measurement configuration indication may include at least one of the following pieces of information. [0164] Measurement report triggering condition: 
(“For example, assume that the terminal receives a beam from each base station in FIG. 2D, signal strengths of beam #1 at operation 2d-23, beam #2 at operation 2d-25, beam #3 at operation 2d-27, and beam #4 at operation 2d-29 are 50, 50, 60 and 30, respectively, and Thres_Q is 40. In this case, beam #1 and beam #2 are qualified beams of the serving cell, and beam #3 is a qualified beam of a neighbor 5G NB 2d-05 transmitted at operation 2d-27.”; Jang et al.; 0181)



As to claim 32:
Jang et al. discloses:
wherein performing the beam adjustment comprises:
in response to the beam identifier information comprising the identifier information of the first beam and the identifier information of the second beam, adjusting a first signal transmit parameter of the first beam or a second signal transmit parameter of the second beam based on the first report, wherein the first signal transmit parameter and the second signal transmit parameter each comprise ..., signal transmit angle, or ...
(“In addition, since the beam used in the DSF is a beam used for a terminal connected to the base station, the beam direction can be adjusted more finely according to the position of the terminal for data transmission and reception. To this end, the terminal may report the strength/quality of the signal transmitted through each beam, enabling the base station to make further adjustments. A series of procedures for finely adjusting the beam as described above is called beam refinement. Through beam refinement, the base station can transmit and receive data using a beam better suited to the direction of the terminal, which may be different from the direction and/or width of the beam transmitted in the OSF. In the present disclosure, the beam specialized to a 

As to claim 33:
Jang et al. as described above does not explicitly teach:
in response to the beam identifier information comprising the identifier information of the second beam, the first beam corresponding to a first network device, and the second beam corresponding to a second network device,
sending, by the first network device, a first indication to the second network device, wherein the first indication indicates information about a signal transmit parameter that is of the second beam and that is to be adjusted by the second network device, and the signal transmit parameter comprises a signal transmit power, ..., or a signal transmit time.

However, Park et al. further teaches a cell id/beam id capability which includes:
in response to the beam identifier information comprising the identifier information of the second beam, the first beam corresponding to a first network device, and the second beam corresponding to a second network device,
 (“In an example, the neighbor information may comprise a first serving cell identifier of the first serving cell and/or one or more beam identifiers of one or more beams of the first serving cell. The neighbor information may further comprise one or more neighboring cell identifiers of one or more neighboring 
(“In an example, the second base station may receive one or more elements of the neighbor information from at least one of: one or more wireless devices via one or more radio resource control (RRC) messages (e.g. measurement report message, UE information response message, and/or the like)”; Park et al.; 0305)
		(where
	“first serving cell identifier”/”neighboring cell identifiers” maps to “cell identifier information”,
	“a first serving cell identifier of the first serving cell and... one or more beam identifiers of one or more beams of the first serving cell... neighbor information may further comprise one or more neighboring cell identifiers of one or more neighboring cells of the one or more beams of the first serving cell and...one or more second beam identifiers of one or more second beams of the one or more neighboring cells” maps to “the cell identifier information comprises identifier information of a cell corresponding to a beam identified by the beam identifier information”, where “beam identifier...first serving cell”/”second beam identifier...neighboring cells” maps to “cell corresponding to a beam identified by the beam identifier information”




However, Choi et al. further teaches a beamforming coordination capability which includes:
sending, by the first network device, a first indication to the second network device, wherein the first indication indicates information about a signal transmit parameter that is of the second beam and that is to be adjusted by the second network device, and the signal transmit parameter comprises a signal transmit power, ..., or a signal transmit time.
(“In FIG. 8B and FIG. 8C, each micro base station may periodically report bottom terminals to the macro base station, enabling the macro base station to dynamically control the silencing section at predetermined intervals.”; Choi et al.; 0155)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the beamforming coordination capability of Choi et al. into Jang et al. By modifying the processing of Jang et al. to include the beamforming coordination capability as taught by the 

As to claim 34:
Jang et al. as described above does not explicitly teach:
wherein the first indication comprises an interference coordination parameter or the first report, and the interference coordination parameter comprises ..., an adjustment step of the signal transmit parameter, or ....

However, Choi et al. further teaches a beamforming coordination capability which includes:
wherein the first indication comprises an interference coordination parameter or the first report, and the interference coordination parameter comprises ..., an adjustment step of the signal transmit parameter, or ....
(“In operation 316 and operation 318, the macro base station 301 may send the message requesting the ranging expansion RE and including the determined final bias value, for example, a ranging expansion message to each of macro terminals and corresponding micro base stations in a cell so that each of the macro terminals and the corresponding micro base stations may recognize the final bias value.”; Choi et al.; 0074)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the beamforming .

Claim(s) 25, 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. US 20180176710 in view of Huang WO 2017080332 (citations are from English translation) and in further view of Park et al. US 20190132778 and Niu et al. US 20130343241.

As to claim 25:
Jang et al. discloses:
A communication method, comprising:
receiving first information, wherein the first information comprises quality threshold information, and the quality threshold information comprises a first signal quality threshold of a serving cell of a terminal and a second signal quality threshold of a neighboring cell of the serving cell, or ...
(“As the terminal in the connected mode moves in or out of the cell, it may be necessary to instruct the terminal to transmit and receive to and from another beam/cell/base station. To this end, the base station 2d-03 transmits a measurement configuration indication at operation 2d-15. This measurement configuration indication indicates measurement for neighbor beams at the same TRP (intra-TRP) of the serving beam or the same cell, neighbor beams at a 
(“For example, assume that the terminal receives a beam from each base station in FIG. 2D, signal strengths of beam #1 at operation 2d-23, beam #2 at operation 2d-25, beam #3 at operation 2d-27, and beam #4 at operation 2d-29 are 50, 50, 60 and 30, respectively, and Thres_Q is 40. In this case, beam #1 and beam #2 are qualified beams of the serving cell, and beam #3 is a qualified beam of a neighbor 5G NB 2d-05 transmitted at operation 2d-27.”; Jang et al.; 0181)

“terminal” maps to “terminal”,
“the base station 2d-03 transmits a measurement configuration indication at operation 2d-15. ... The measurement configuration indication may include at least one of the following pieces of information...Thres_Q (qualified beam threshold): the beam whose measurement result exceeds this threshold among the beams of the serving cell or neighbor cell becomes a qualified beam.”/”signal strengths” maps to “sending first information to a terminal, wherein the first information comprises quality threshold information, and the quality threshold information comprises a first signal quality threshold of a serving cell of the terminal and a second signal quality threshold of a neighboring cell of the serving cell, or..., wherein the serving cell is a first cell, and the neighboring cell of the serving cell is a second cell”, where “measurement configuration indication” maps to “first information”, “Thres_Q”/”signal strengths” maps to “quality threshold information”, “Thres_Q...serving cell” maps to “first signal quality threshold of a serving cell”, “Thres_Q...neighboring cell” maps to “second signal quality threshold of a neighboring cell of the serving cell”, “serving cell” maps to “the serving cell is a first cell”, and “neighboring cell” maps to “the neighboring cell of the serving cell is a second cell” and “signal strengths” maps to “quality”)

detecting that a condition is satisfied based on the first information, wherein the condition comprises signal quality of a first beam of the first cell is greater than or equal to the first signal quality threshold of the serving cell, or signal quality of a second beam of the second cell is greater than or equal to the second signal quality threshold of the neighboring cell, or ...
sending, in response to detecting that the condition is satisfied, a first report to a first network device, wherein the first report comprises ... and beam identifier information, the beam identifier information comprises identifier information of the first beam of the first cell or identifier information of the second beam of the second cell, and ....
(“If the measurement results satisfy the measurement report triggering condition described above, the terminal transmits a corresponding measurement report to the base station at operation 2d-31. Here, the RRC layer MeasurementReport message may be used. This message may include the following information. [0183] Measurement results for the serving cell [0184] The value of Ms (i.e., sum/average/weighted average for qualified beams of serving cell) [0185] Identifiers and measurement values of beams satisfying Thres_MR [0186] Up to N results included, where N is set by the measurement configuration of the base station or is a preset value (e.g., 16). [0187] The number of qualified beams of the serving cell [0188] Measurement results for each neighbor cell [0189] The value of Mn (i.e., sum/average/weighted average for qualified beams of corresponding neighbor cell) [0190] Identifiers and measurement values of beams satisfying Thres_MR among the measured beams of corresponding neighbor cell”; Jang et al.; 0182)
 (where
“receiving a first report from the terminal”, where “measurement report” maps to “first report”, “transmits” maps to “receiving”
“message may include the following information. [0183] Measurement results for the serving cell [0184] ... Identifiers and measurement values of beams... Identifiers and measurement values of beams satisfying Thres_MR among the measured beams of corresponding neighbor cell” maps to “the first report comprises ...and beam identifier information”, “serving cell...Identifiers and measurement values of beams...Identifers and measurement values of beams...neighbor cell” maps to “beam identifier information”, “beams” includes “first beam”, “serving cell” maps to “first cell”, “serving cell...Identifiers and measurement values of beams” maps to “identifier information of a first beam”, “Identifiers and measurement values...of corresponding neighbor cell” maps to “identifier information of a second beam of the second cell”, where “neighbor cell” maps to “second cell”
“Thres_Q (qualified beam threshold): the beam whose measurement result exceeds this threshold among the beams of the serving cell or neighbor cell becomes a qualified beam.”/”signal strengths of beam #1 at operation 2d-23, beam #2 at operation 2d-25, beam #3 at operation 2d-27, and beam #4 at operation 2d-29 are 50, 50, 60 and 30, respectively, and Thres_Q is 40. In this case, beam #1 and beam #2 are qualified beams of the serving cell, and beam #3 is a qualified beam of a neighbor 5G NB 2d-05 transmitted at operation 2d-27”  maps to “wherein signal quality of the first beam is greater than or equal to the first signal quality threshold of the serving cell, and signal quality of the second beam is greater than or equal to the second signal quality threshold of the neighboring cell”, where “exceeds” maps to “greater than”

Jang et al. teaches a terminal receiving beam quality threshold information for a serving and neighboring cell and using the threshold information to determine to communicate a measurement result.

Jang et al. as described above does not explicitly teach:
[receiving]... the quality threshold information comprises a first threshold of a difference between signal quality of a beam of the serving cell and signal quality of a beam of the neighboring cell, wherein the serving cell is a first cell, and the neighboring cell of the serving cell is a second cell;
an absolute value of a difference between the signal quality of the first beam and the signal quality of the second beam is less than or equal to the first threshold; and
cell identifier information... the cell identifier information comprises identifier information of a cell corresponding to a beam identified by the beam identifier information

However, Huang further teaches a difference capability which includes:
an absolute value of a difference between the signal quality of the first beam and the signal quality of the second beam is less than or equal to the first threshold; and
(“The target UE measures the RSRQ of the received pencil beam A and measures the RSRQ of the received beam transmitted by the base station B. After comparing the measured results, the target UE obtains that the difference between the RSRQ of the pencil beam A and the RSRQ of the beam transmitted by the base station B is smaller than the second threshold, and the target UE determines that the beam transmitted by the base station B causes a large interference to the pencil beam A. . The target UE then sends a third message to the base station B, where the third message is used for the target UE to perform beam training with the base station B to determine which beam of the base station B the target UE receives.
After receiving the third message, the base station B performs beam training with the target UE. The target UE determines, by the beam training, that the target UE receives the pencil beam B sent by the base station B. Then, the target UE sends a fourth message to the base station A, where the fourth message includes the identification information of the base station B and the identification information of the pencil beam B. After receiving the fourth message, the base station A can confirm that the pencil beam B sent by the base station B causes interference to the target UE, and then the base station A sends a fifth message to the base station B, where the fifth message includes the time-frequency resource used by the pencil beam A. . After receiving the fifth 
(where
“the difference between the RSRQ of the pencil beam A and the RSRQ of the beam transmitted by the base station B is smaller than the second threshold” maps to “an absolute value of a difference between the signal quality of the first beam and the signal quality of the second beam is less than or equal to the difference threshold”, where “difference” maps to “difference”, “smaller” maps to “less”

determining, based on the first report, that there is interference occurring to the first beam of the first cell or the second beam of the second cell; and
(where
“the target UE obtains that the difference between the RSRQ of the pencil beam A and the RSRQ of the beam transmitted by the base station B is smaller than the second threshold, and the target UE determines that the beam transmitted by the base station B causes a large interference to the pencil beam A” maps to “determining, based on the first report, that there is interference occurring to the first beam of the first cell or the second beam of the second cell; and”, where “determines...large interference” maps to “determining...interference occurring”

performing beam adjustment to the first beam or the second beam to mitigate the interference.
(where
“After receiving the fifth message, the base station B does not use the time-frequency resource used by the pencil beam A on the pencil beam B. This achieves the transmission cooperation between the base station A and the base station B”/”the target UE determines that the beam transmitted by the base station B causes a large interference to the pencil beam A” maps to “performing beam adjustment to the first beam or the second beam to mitigate the interference”, where “does not use...used by the pencil beam A” maps to “performing beam adjustment”, “transmission cooperation” is considered as performing “mitigate” of the “large interference”

Huang teaches beam cooperation based a difference of quality measurements.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the difference capability of Huang into Jang et al. By modifying the processing of Jang et al. to include the difference capability as taught by the processing of Huang, the benefits of reduced handovers (Jang et al.; 0034) with reduced interference (Huang; p.8) are achieved.

However, Park et al. further teaches a cell id/beam id capability which includes:
cell identifier information... the cell identifier information comprises identifier information of a cell corresponding to a beam identified by the beam identifier information
(“In an example, the neighbor information may comprise a first serving cell identifier of the first serving cell and/or one or more beam identifiers of one or more beams of the first serving cell. The neighbor information may further comprise one or more neighboring cell identifiers of one or more neighboring cells of the one or more beams of the first serving cell and/or one or more second beam identifiers of one or more second beams of the one or more neighboring cells.”; Park et al.; 0302)
(“In an example, the second base station may receive one or more elements of the neighbor information from at least one of: one or more wireless devices via one or more radio resource control (RRC) messages (e.g. measurement report message, UE information response message, and/or the like)”; Park et al.; 0305)
		(where
	“first serving cell identifier”/”neighboring cell identifiers” maps to “cell identifier information”,
	“a first serving cell identifier of the first serving cell and... one or more beam identifiers of one or more beams of the first serving cell... neighbor information may further comprise one or more neighboring cell identifiers of one “the cell identifier information comprises identifier information of a cell corresponding to a beam identified by the beam identifier information”, where “beam identifier...first serving cell”/”second beam identifier...neighboring cells” maps to “cell corresponding to a beam identified by the beam identifier information”

Park et al. teaches providing information related to beam identifiers associated with cell identifiers.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the cell id/beam id capability of Park et al. into Jang et al. By modifying communication of Jang et al. to include the cell id/beam id capability as taught by the messaging of Park et al., the benefits of improved reliability (Park et al.; 0160) are achieved.

However, Niu et al. further teaches an offset capability which includes:
[receiving]... the quality threshold information comprises a first threshold of a difference between signal quality of a beam of the serving cell and signal quality of a beam of the neighboring cell, wherein the serving cell is a first cell, and the neighboring cell of the serving cell is a second cell;

(where
“defined with a reportConfigEUTRA” maps to “[sending]...the quality threshold information”,
“offset” maps to “difference threshold”,
“primary cell” maps to “serving cell”,
“neighbor node” maps to “neighboring cell”

Niu et al. teaches sending a configuration message with offset information associated with a primary node and a nearby node.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the offset capability 

As to claim 26:
Jang et al. discloses:
wherein the first report further comprises signal quality of the beam identified by the beam identifier information.
(“As the terminal in the connected mode moves in or out of the cell, it may be necessary to instruct the terminal to transmit and receive to and from another beam/cell/base station. To this end, the base station 2d-03 transmits a measurement configuration indication at operation 2d-15. This measurement configuration indication indicates measurement for neighbor beams at the same TRP (intra-TRP) of the serving beam or the same cell, neighbor beams at a different TRP (inter-TRP) of the same cell, or neighbor beams of a different cell. The measurement configuration indication may include at least one of the following pieces of information. [0164] Measurement report triggering condition: the measurement result of the neighbor cell group is offset better than that of the serving cell group (collective result of neighbor cell is offset better than collective result of serving cell) [0165] OFFSET: the value of the above offset [0166] OFFSET_qb: additional offset due to the difference in number (Thres_qb_diff) between the neighbor cell group and the serving cell group [0167] Thres_qb_diff difference in number between the neighbor cell group and the serving cell group 
(“For example, assume that the terminal receives a beam from each base station in FIG. 2D, signal strengths of beam #1 at operation 2d-23, beam #2 at operation 2d-25, beam #3 at operation 2d-27, and beam #4 at operation 2d-29 are 50, 50, 60 and 30, respectively, and Thres_Q is 40. In this case, beam #1 and beam #2 are qualified beams of the serving cell, and beam #3 is a qualified beam of a neighbor 5G NB 2d-05 transmitted at operation 2d-27.”; Jang et al.; 0181)
(“the terminal reports the measurement result to the base station. [0328] Event 1: the signal strength/quality of the serving beam or beam group becomes better than a preset threshold”; Jang et al.; 0327-0328)

As to claim 27:
Jang et al. as described above does not explicitly teach:
determining, based on the first report, that there is interference occurring to the first beam of the first cell or the second beam of the second cell; and


determining, based on the first report, that there is interference occurring to the first beam of the first cell or the second beam of the second cell; and
(where
“the target UE obtains that the difference between the RSRQ of the pencil beam A and the RSRQ of the beam transmitted by the base station B is smaller than the second threshold, and the target UE determines that the beam transmitted by the base station B causes a large interference to the pencil beam A” maps to “determining, based on the first report, that there is interference occurring to the first beam of the first cell or the second beam of the second cell; and”, where “determines...large interference” maps to “determining...interference occurring”

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the difference capability of Huang into Jang et al. By modifying the processing of Jang et al. to include the difference capability as taught by the processing of Huang, the benefits of reduced handovers (Jang et al.; 0034) with reduced interference (Huang; p.8) are achieved.


Claim(s) 20, 21, 30 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. US 20180176710 in view of Huang WO 2017080332 (citations are from English translation) and in further view of Park et al. US 20190132778 and Niu et al. US 20130343241 and Choi et al. US 20120083282 and Liu et al. WO 2016065644 (citations are from English translation).

As to claim 20:
Jang et al. as described above does not explicitly teach:
wherein performing the beam adjustment comprises:
in response to the beam identifier information comprising only the identifier information of the first beam, adjusting a signal transmit parameter of the first beam based on the first report, wherein the signal transmit parameter comprises a signal transmit power, a signal transmit angle, or ....

However, Liu et al. further teaches a feedback capability which includes:
wherein performing the beam adjustment comprises:
in response to the beam identifier information comprising only the identifier information of the first beam, adjusting a signal transmit parameter of the first beam based on the first report, wherein the signal transmit parameter comprises a signal transmit power, a signal transmit angle, or ....
(“In a first aspect, a method of beam adjustment is provided, comprising: The base station sends the beam information through the multiple beams. The beam information includes the beam identifier and the channel detection information of the corresponding beam, so that the user equipment detects the 
Receiving the detection feedback information sent by at least one of the user equipments;
Obtaining an identifier of the Z beams carried by the detection feedback information, where Z is a positive integer greater than or equal to 1, determining Z1 beams that need to be adjusted in the Z beams, and Z1 is a positive integer less than or equal to Z;”; Liu et al.; p.3, middle of page)
(“With the above solution, the base station determines the beam to be adjusted through the detection feedback information sent by the at least one user equipment, and adjusts the antenna sub-array that generates the beam, so that the beam repeat coverage generated by the adjusted antenna sub-array is reduced, and the beam is reduced. Inter-interference is reduced, or more beams are allowed to meet the transmission threshold, which increases the capacity of the system and improves the user experience.”; Liu et al.; p.7, middle of page)
(“If the Z1 antenna sub-arrays are not adjacent, the beamforming algorithm of the Z1 non-adjacent antenna sub-arrays is adjusted to change the beamwidth and/or beam direction of the beams generated by the Z1 antenna sub-arrays.”; Liu et al.; p.23, middle of page)
(“Redistributing the array elements of the Z1 antenna sub-arrays, increasing the number of array units of the first antenna sub-array, such that the signal-to-noise ratio SNR of the first beam is greater than the signal transmission threshold SNR .sub.thd .”; Liu et al.; p.23, bottom of page)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feedback capability of Liu et al. into Jang et al. By modifying the messaging of Jang et al. to include the feedback capability as taught by the messaging of Liu et al., the benefits of increased capacity (Liu et al.; p.7, middle of page) are achieved.

As to claim 21:
Jang et al. as described above does not explicitly teach:
wherein performing the beam adjustment comprises:
in response to the beam identifier information comprising the identifier information of the first beam and the identifier information of the second beam, adjusting a first signal transmit parameter of the first beam or a second signal transmit parameter of the second beam based on the first report, wherein the first signal transmit parameter and the second signal transmit parameter each comprise a signal transmit power, a signal transmit angle, or ....

However, Liu et al. further teaches a feedback capability which includes:
wherein performing the beam adjustment comprises:
in response to the beam identifier information comprising the identifier information of the first beam and the identifier information of the second beam, adjusting a first signal transmit parameter of the first beam or a second signal transmit parameter of the second beam based on the first report, wherein the first signal transmit parameter and the second signal transmit parameter each comprise a signal transmit power, a signal transmit angle, or .... 
(“In a first aspect, a method of beam adjustment is provided, comprising: The base station sends the beam information through the multiple beams. The beam information includes the beam identifier and the channel detection information of the corresponding beam, so that the user equipment detects the beam covering the user equipment according to the channel detection information,and obtains the detection feedback information.
Receiving the detection feedback information sent by at least one of the user equipments;
Obtaining an identifier of the Z beams carried by the detection feedback information, where Z is a positive integer greater than or equal to 1, determining Z1 beams that need to be adjusted in the Z beams, and Z1 is a positive integer less than or equal to Z;”; Liu et al.; p.3, middle of page)
(“With the above solution, the base station determines the beam to be adjusted through the detection feedback information sent by the at least one user equipment, and adjusts the antenna sub-array that generates the beam, so that the beam repeat coverage generated by the adjusted antenna sub-array is reduced, and the beam is reduced. Inter-interference is reduced, or more beams are allowed to meet the transmission threshold, which increases the capacity of the system and improves the user experience.”; Liu et al.; p.7, middle of page)
(“If the Z1 antenna sub-arrays are not adjacent, the beamforming algorithm of the Z1 non-adjacent antenna sub-arrays is adjusted to change the 
(“Redistributing the array elements of the Z1 antenna sub-arrays, increasing the number of array units of the first antenna sub-array, such that the signal-to-noise ratio SNR of the first beam is greater than the signal transmission threshold SNR .sub.thd .”; Liu et al.; p.23, bottom of page)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feedback capability of Liu et al. into Jang et al. By modifying the messaging of Jang et al. to include the feedback capability as taught by the messaging of Liu et al., the benefits of increased capacity (Liu et al.; p.7, middle of page) are achieved.

As to claim 30:
Jang et al. as described above does not explicitly teach:
wherein performing the beam adjustment comprises:
in response to the beam identifier information comprising only the identifier information of the first beam, adjusting a signal transmit parameter of the first beam based on the first report, wherein the signal transmit parameter comprises a signal transmit power, a signal transmit angle, or ....

However, Liu et al. further teaches a feedback capability which includes:
wherein performing the beam adjustment comprises:
in response to the beam identifier information comprising only the identifier information of the first beam, adjusting a signal transmit parameter of the first beam based on the first report, wherein the signal transmit parameter comprises a signal transmit power, a signal transmit angle, or ....
(“In a first aspect, a method of beam adjustment is provided, comprising: The base station sends the beam information through the multiple beams. The beam information includes the beam identifier and the channel detection information of the corresponding beam, so that the user equipment detects the beam covering the user equipment according to the channel detection information,and obtains the detection feedback information.
Receiving the detection feedback information sent by at least one of the user equipments;
Obtaining an identifier of the Z beams carried by the detection feedback information, where Z is a positive integer greater than or equal to 1, determining Z1 beams that need to be adjusted in the Z beams, and Z1 is a positive integer less than or equal to Z;”; Liu et al.; p.3, middle of page)
(“With the above solution, the base station determines the beam to be adjusted through the detection feedback information sent by the at least one user equipment, and adjusts the antenna sub-array that generates the beam, so that the beam repeat coverage generated by the adjusted antenna sub-array is reduced, and the beam is reduced. Inter-interference is reduced, or more beams are allowed to meet the transmission threshold, which increases the capacity of the system and improves the user experience.”; Liu et al.; p.7, middle of page)

(“Redistributing the array elements of the Z1 antenna sub-arrays, increasing the number of array units of the first antenna sub-array, such that the signal-to-noise ratio SNR of the first beam is greater than the signal transmission threshold SNR .sub.thd .”; Liu et al.; p.23, bottom of page)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feedback capability of Liu et al. into Jang et al. By modifying the messaging of Jang et al. to include the feedback capability as taught by the messaging of Liu et al., the benefits of increased capacity (Liu et al.; p.7, middle of page) are achieved.

As to claim 31:
Jang et al. as described above does not explicitly teach:
wherein performing the beam adjustment comprises:
in response to the beam identifier information comprising the identifier information of the first beam and the identifier information of the second beam, adjusting a first signal transmit parameter of the first beam or a second signal transmit parameter of the second beam based on the first report, wherein the first signal transmit parameter and the second signal transmit parameter each comprise a signal transmit power, a signal transmit angle, or ....

However, Liu et al. further teaches a feedback capability which includes:
wherein performing the beam adjustment comprises:
in response to the beam identifier information comprising the identifier information of the first beam and the identifier information of the second beam, adjusting a first signal transmit parameter of the first beam or a second signal transmit parameter of the second beam based on the first report, wherein the first signal transmit parameter and the second signal transmit parameter each comprise a signal transmit power, a signal transmit angle, or .... 
(“In a first aspect, a method of beam adjustment is provided, comprising: The base station sends the beam information through the multiple beams. The beam information includes the beam identifier and the channel detection information of the corresponding beam, so that the user equipment detects the beam covering the user equipment according to the channel detection information,and obtains the detection feedback information.
Receiving the detection feedback information sent by at least one of the user equipments;
Obtaining an identifier of the Z beams carried by the detection feedback information, where Z is a positive integer greater than or equal to 1, determining Z1 beams that need to be adjusted in the Z beams, and Z1 is a positive integer less than or equal to Z;”; Liu et al.; p.3, middle of page)

(“If the Z1 antenna sub-arrays are not adjacent, the beamforming algorithm of the Z1 non-adjacent antenna sub-arrays is adjusted to change the beamwidth and/or beam direction of the beams generated by the Z1 antenna sub-arrays.”; Liu et al.; p.23, middle of page)
(“Redistributing the array elements of the Z1 antenna sub-arrays, increasing the number of array units of the first antenna sub-array, such that the signal-to-noise ratio SNR of the first beam is greater than the signal transmission threshold SNR .sub.thd .”; Liu et al.; p.23, bottom of page)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feedback capability of Liu et al. into Jang et al. By modifying the messaging of Jang et al. to include the feedback capability as taught by the messaging of Liu et al., the benefits of increased capacity (Liu et al.; p.7, middle of page) are achieved.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US 20120257568 – teaches reporting PCI for a serving cell and an interfering cell (see para. 0219).
US 20180262237 – determines a difference value between RSRP for a serving cell and an adjacent cell (see para. 0077).
US 20110116480 – teaches determining a threshold difference is less than a threshold (see para. 0171).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037.  The examiner can normally be reached on M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Michael K Phillips/Examiner, Art Unit 2464